internal_revenue_service number release date index number ------------------------- ---------------------------------- ------------------------------------ legend taxpayer year year partnership portfolio companies accounting firm date dear --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-117934-14 date date ------------------------- ------- ------- ------------------ ---------------------------------------------- ----------------------- ----------------------- this is in response to a recent letter requesting an extension of time for taxpayer to make late elections under sec_163 of the internal_revenue_code for year and year these elections will seek to include part of qualified dividends and or net capital_gains from the disposition of property_held_for_investment in investment_income for year and year see sec_163 of the internal_revenue_code and sec_1_163_d_-1 of the income_tax regulations the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts plr-117934-14 taxpayer is an individual who files form_1040 on a calendar_year basis the years at issue are year and year taxpayer is the principal_owner of partnership a limited_liability_company that is currently taxed as a partnership for federal tax purposes partnership holds interests in portfolio companies portfolio companies are subchapter_c corporations that are each engaged in an active trade_or_business partnership has individuals that provide back office support for portfolio companies partnership’s activity is a trade_or_business activity within the meaning of sec_162 of the code for year and year partnership had interest_expense that was attributable to debt that had financed the acquisition of the portfolio companies for year and year partnership engaged accounting firm to prepare its tax returns accounting firm also provided taxpayer with information relevant to the preparation of his individual returns on the relevant tax returns for both year and year partnership’s interest_expense associated with the acquisition of portfolio companies was erroneously classified as trade_or_business interest_expense associated with partnership’s trade_or_business activity at the time the relevant tax returns were filed all parties believed that the interest_expense had been properly classified taxpayer now believes that the activity of holding shares in portfolio companies is an investment activity and should not be considered a part of the management trade_or_business activity conducted by partnership on date taxpayer received notice that his year tax_return was under audit by the internal_revenue_service as part of the audit taxpayer voluntarily disclosed that the classification of the interest_expense on the original returns was erroneous by affidavit accounting firm has confirmed that its error led to the interest_expense being inadvertently classified as a trade_or_business expense on the returns of taxpayer and partnership for year and year if the interest_expense had been properly characterized taxpayer would have been subject_to the limitation on the deduction of investment_interest expense contained in sec_163 unless taxpayer elected to treat amounts of capital_gain and qualified_dividend_income as investment_income under sec_163 accordingly taxpayer submitted a request for relief under sec_301_9100-3 to make late elections to treat part of capital_gain and qualified_dividend_income as investment_income in order to fully deduct the investment_interest expense at issue plr-117934-14 the examining agent does not object to the granting of taxpayer’s request to make the late elections at issue law analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in pertinent part that investment_income means the sum of i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of -- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as taxpayer elects to take into account under this clause additionally sec_163 provides that net_investment_income shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection to the extent relevant here sec_1_163_d_-1 provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized taxpayer now requests an extension of time to make the election under sec_163 taxpayer’s situation is analogous to other taxpayers who a have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and b subsequently seek extensions of time under section of the regulations on procedure and administration see revrul_83_74 1983_1_cb_112 plr-117934-14 sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i in this case taxpayer has represented that taxpayer is not foreclosed from being granted an extension of time under section of the regulations on procedure and administration based on any condition contained in sec_301_9100-1 sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise taxpayer to make the election in this case taxpayer has represented that taxpayer acted reasonably and in good_faith because taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise taxpayer to make the election this plr-117934-14 representation is supported by an affidavit from accounting firm thus taxpayer is not foreclosed from being granted an extension of time under section of the regulations on procedure and administration based on sec_301_9100-3 under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief in this case taxpayer has represented that none of the factors set forth in sec_301_9100-3 above apply thus taxpayer is not foreclosed from being considered to have acted reasonably and in good_faith by any of the conditions contained sec_301_9100-3 sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be deemed to be prejudiced by the granting of relief under paragraph c i the interests of the government are deemed to be prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section paragraph c ii provides that the irs may condition a grant of relief on the taxpayer providing the irs with a statement from an independent auditor certifying that the interests of the government are not prejudiced in this case taxpayer has represented that taxpayer is not foreclosed from relief by any of the conditions contained sec_301_9100-3 plr-117934-14 conclusion the commissioner consents to an extension of time to days following the date of this ruling for taxpayer to make the elections at issue for year and year pursuant to sec_163 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted it is subject_to verification by the tax_court or by any party with jurisdiction over the matter within the internal_revenue_service sincerely __________________________ thomas d moffitt chief branch income_tax accounting
